Appeal from a judgment of the Supreme Court (McDonough, J.), entered June 14, 2012 in Greene County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to review a determination denying his request for parole release. Respondent answered and asserted that the proceeding was time-barred. Supreme Court found, among other things, that the proceeding was untimely and dismissed the petition. Petitioner now appeals.
We affirm. The determination at issue became final and binding upon petitioner no later than May 26, 2011, when he was notified that the Board of Parole had affirmed the denial of his request for parole release. Inasmuch as the papers commencing this proceeding were not filed with the County Clerk until October 4, 2011 (see Matter of Mendon Ponds Neighborhood Assn. v Dehm, 98 NY2d 745, 747 [2002]), after the four-month statute of limitations had expired, Supreme Court properly dismissed the proceeding as time-barred (see CPLR 217; Matter of Grant v Senkowski, 95 NY2d 605, 610 [2001]; Matter of Blanche v Selsky, 13 AD3d 681, 682 [2004], appeal dismissed and lv denied 4 NY3d 844 [2005]).
Rose, J.P, Lahtinen, Garry and Egan Jr., JJ, concur. Ordered that the judgment is affirmed, without costs.